Foed, Judge:
The above case has been submitted on a written stipulation reading as follows:
It is hereby stipulated and agreed by and between counsel for the plaintiff and the Assistant Attorney General for the United States, defendant, that both of the machines on the invoice covered by the above named protest were manufactured or produced in the United States by Keaeney & Teegker Coepokatton, Milwaukee, Wisconsin, and were returned to the United States from abroad without having been advanced in value or improved in condition by any process of manufacture or other means.
That no drawback of duty was claimed or collected on either of the two machines upon their exportation from the United States.
That duty was assessed upon liquidation because of non-compliance with certain customs regulations relating to the duty free entry of returned American articles; and that the Regional Commissioner of Customs is now satisfied as to the existence of all facts upon which entry of the merchandise under item 800.00, Tariff Schedules of the United States is dependent.
The above named protest is submitted for decision upon this stipulation.
Accepting the foregoing stipulation of fact we find and hold that the merchandise is entitled to entry free of duty as “products of the United States when returned after having been exported without having been advanced in value or improved in condition by any process of manufacture or other means while abroad,” under item 800.00, Tariff Schedules of the United States.
Judgment will be entered accordingly.